IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE                FILED
                           NOVEMBER 1998 SESSION
                                                              December 11, 1998

                                                             Cecil W. Crowson
                                                            Appellate Court Clerk
CHRISTOPHER D. CHATMAN,                    )
                                           )       NO. 01C01-9710-CC-00484
       Appellant,                          )
                                           )       ROBERTSON COUNTY No. 9918
VS.                                        )
                                           )       HON. ROBERT W. WEDEMEYER,
STATE OF TENNESSEE,                        )       JUDGE
                                           )
       Appellee.                           )       (Post-Conviction)
                                           )
                                           )       AFFIRMED - RULE 20


                                     ORDER


       Appellant, CHRISTOPHER D. CHATMAN, appeals the denial of his petition

for post-conviction relief. On November 30, 1995, appellant pled guilty to the Class

C felony of selling cocaine and received a Range II, multiple offender sentence of

eight years. To avoid resentencing on three cases for which he was serving an

effective twelve-year sentence on Community Corrections, he admitted his

Community Corrections violation. Pursuant to the plea agreement, the eight-year

sentence was ordered to run consecutively to the twelve-year sentence for an

effective twenty-year sentence.

       In July 1996, appellant filed a petition for post-conviction relief. The petition

claimed that the plea was involuntary and without understanding of the

consequence of such a plea. It also alleged ineffective assistance of counsel.

Appellant’s amended petition further alleged that he understood the sentences

would be concurrent.

       On August 15, 1997, an evidentiary hearing was held. On October 17, 1997,

the post-conviction court entered a written order denying relief.

       According to trial counsel’s testimony at the evidentiary hearing, the plea

agreement was for a Range II, eight-year sentence to run consecutively to the

twelve-year Community Corrections sentence which was revoked. He discussed

the agreement with appellant as well as the possible consequences of going to trial,
which included a Range III, persistent offender conviction and resentencing on the

three Community Corrections violations. They discussed consecutive sentencing.

Counsel never told appellant that the twelve-year sentence would “eat up” the eight-

year sentence (i.e., run concurrently). Counsel’s main concern was to avoid a very

lengthy sentence for his client.

       Appellant’s post-conviction hearing testimony was completely at odds with

counsel’s testimony. Appellant testified that he never saw any of the evidence

against him. He said he knew nothing about the drug case except that he had been

charged. He claimed that he had no idea what he was pleading to on November 30.

He further claimed that counsel told him the eight-year sentence would be

concurrent with the twelve-year sentence; he could do 120 days in “boot camp” and

be placed on probation; and that he would get more time if he went to trial.

       However, appellant acknowledged during cross-examination that he knew he

could be re-sentenced on the Community Corrections violation and that his five prior

convictions could be considered at sentencing if he went to trial. He also testified

that he wanted to get out of jail as soon as possible and that his chief complaint is

that he received a twenty-year sentence rather than a twelve-year sentence.

       A review of the record shows that the judge at the guilty plea hearing clearly

addressed each of appellant’s concerns. He clearly addressed the question of

consecutive sentencing. He gave appellant ample opportunity to express any

misunderstanding or dissatisfaction with the plea agreement or its terms.

       The post-conviction judge conducted a full evidentiary hearing and placed his

findings in the record. In particular, we note that he found appellant’s testimony to

be “totally not credible.” The evidence does not preponderate against these

findings. Appellant’s claims are without merit



       The judgment of the trial court is affirmed pursuant to Rule 20, Tennessee

Court of Criminal Appeals. It appearing that the appellant is indigent, costs shall be

taxed to the state.




                                          2
     So ordered. Enter:




                                   _______________________
                                   JOE G. RILEY, JUDGE



CONCUR:




____________________________
PAUL G. SUMMERS, JUDGE




____________________________
L.T. LAFFERTY, SENIOR JUDGE




                               3